REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner did not find a reference or combination thereof in the searched prior art that disclosed a hook plate comprising: a first portion adapted for slidable engagement with a bone fracture fixation plate; a second portion configured to wrap around an edge of said fracture fixation plate to engage with a bone fragment and reduce a fracture; the first portion being substantially flat/planar; the second portion having at least two projections which curve downward to a position below the first portion plane and terminate in hook ends adapted to engage with said bone fragment; the first portion including an elongated slot that transects said hook plate for engagement with a fastener on said fracture fixation plate; and the first portion including an elongate member extending distally away from the first portion and upward to a position above the first portion, said elongate member adapted to aid in tensioning of the hook plate prior to tightening of the fastener.
The closest prior art is the following: 
Hearn (US 2002/0143336) discloses a hook plate (212, Fig. 16) comprising: a first portion (230) adapted for slidable engagement with a bone fracture fixation plate (Fig. 16); a second portion (212 to the left of 230 and 262 as shown in Fig. 6, 222) configured to wrap around an edge of said fracture fixation plate (Fig. 16) to engage with a bone fragment and reduce a fracture (Fig. 16); the first portion being substantially flat/planar (Fig. 16); the second portion having at least two projections which curve downward to a position below the first portion plane and terminate in hook ends adapted to engage with said bone fragment (Fig. 16). Hearn is silent to the first portion including an elongated slot that transects said hook plate for engagement with a fastener on said fracture fixation plate; and the first portion including an elongate member extending distally away from the first portion and upward to a position above the first portion, said elongate member adapted to aid in tensioning of the hook plate prior to tightening of the fastener.
Bremer (US 2002/0177850) discloses a hook plate (10, Figs. 1-4 and 7) comprising: a first portion (12) adapted for slidable engagement with a bone fracture fixation plate (17, Fig. 7); a second portion (15); the first portion being substantially flat/planar (Fig. 2); the first portion including an elongate member (18) extending distally away from the first portion and upward to a position above the first portion (Figs. 3 and 7), said elongate member adapted to aid in tensioning of the hook plate prior to tightening of the fastener (Figs. 3 and 7). Bremer is silent to the second portion configured to wrap around an edge of said fracture fixation plate to engage with a bone fragment and reduce a fracture, the second portion having at least two projections which curve downward to a position below the first portion plane and terminate in hook ends adapted to engage with said bone fragment, the first portion including an elongated slot that transects said hook plate for engagement with a fastener on said fracture fixation plate.
Huebner (US 2005/0234458) discloses a hook plate (102, Fig. 7) comprising: a first portion (right portion as shown in Fig. 7) adapted for slidable engagement with a bone fracture fixation plate (40, Fig. 7, shown in Figs. 4 and 5 for an alternate embodiment); a second portion (left portion as shown in Fig. 7) configured to wrap around an edge of said fracture fixation plate to engage with a bone fragment and reduce a fracture (Fig. 7, shown in Fig. 5 for an alternate embodiment); the first portion being substantially flat/planar (Fig. 7); the second portion having at least two projections (104, 108) which curve downward to a position below the first portion plane (Fig. 7) and terminate in hook ends (104s) adapted to engage with said bone fragment (Fig. 7, shown in Fig. 5 for an alternate embodiment); the first portion including an elongated slot (opening shown in Fig. 7) that transects said hook plate (Fig. 7) for engagement with a fastener on said fracture fixation plate (shown in Fig. 6 for an alternate embodiment); and the first portion including an elongate member (right-most portion of the first portion as shown in Fig. 7) adapted to aid in tensioning of the hook plate prior to tightening of the fastener (due to structure shown in Fig. 7). Huebner is silent to the elongate member extending distally away from the first portion and upward to a position above the first portion.
Getscher et al. (US 3,324,995) discloses a hook plate (10, Figs. 1-6) comprising: a first portion (lower portion as shown in Fig. 3); a second portion (upper portion as shown in Fig. 3) configured to engage with a bone fragment and reduce a fracture (Fig. 3); the first portion being substantially flat/planar (Figs. 5 and 6); the second portion having at least two projections (24 and 26) which curve downward to a position below the first portion plane (Figs. 2 and 6) and terminate in hook ends (26s) adapted to engage with said bone fragment (Figs. 2 and 3); the first portion including an elongated slot (28, Fig. 3) that transects said hook plate for engagement with a fastener (30, Fig. 3); and the first portion including an elongate member (lowest portion as shown in Fig. 3), said elongate member adapted to aid in tensioning of the hook plate prior to tightening of the fastener (Fig. 3). Getscher is silent to the first portion adapted for slidable engagement with a bone fracture fixation plate, the second portion configured to wrap around an edge of said fracture fixation plate, the fastener on said fracture fixation plate, and the elongate member extending distally away from the first portion and upward to a position above the first portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Please see the attached PTO-892, Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775